Citation Nr: 1609675	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a left hand disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, that denied the above claims.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that during active service in Thailand, while participating in flight missions over Vietnam and Cambodia, he fell off of an airplane wing and sustained injuries to his elbows, left hand, and back.  While service treatment records do not show treatment for the asserted injuries in service, his service personnel records do confirm that he had more than one year of foreign service as an aircraft mechanic.

A lay statement from an acquaintance of the Veteran received in January 2012 shows that the Veteran had communicated his asserted injuries after falling off a plane in service from 1963 to 1967 as described above.

In light of the competent assertions of the Veteran and his acquaintance as to the onset and continuity of right and left elbow, left hand, and back disorders since service, and given that the service personnel records suggest that the asserted injury would be consistent with the circumstances of his service as an aircraft mechanic,
the Board believes a medical nexus opinion is needed to fairly decide this appeal. VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, the Board finds that a VA examination of the Veteran to determine the precise nature and etiology of the asserted right and left elbow, left hand, and back disorders would be helpful in adjudicating this claim.

On remand, any outstanding VA treatment records should also be obtained, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records, or authorize VA to obtain such records on his behalf.  He is also invited to submit any additional lay evidence regarding the current onset and continuity of the asserted disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain any outstanding VA treatment records and associate them with the claims file.

2.  The AOJ shall notify the Veteran that he may submit lay statements from himself and from others who have first-hand knowledge of and/or were contemporaneously informed of the onset and continuity of the asserted disabilities on appeal.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  The AOJ shall then shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right and left elbow, left hand, and back disorders.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has had a right and left elbow, left hand, and/or back disorder at any time over the course of this appeal?  If so: 

(b)  Is it at least as likely as not that the Veteran's diagnosed right and left elbow, left hand, and/or back disorder had its onset in service, was manifested by arthritis within the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right and left elbow, left hand, and/or back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




